TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 12, 2015



                                      NO. 03-14-00303-CV


                                 HWY 3 MHP, LLC, Appellant

                                                 v.

                   Electric Reliability Council of Texas (ERCOT), Appellee




        APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on May 1, 2014. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.